Mr. Justice Gordon
delivered the opinion of the court, May 10th 1875.
This case comes before us on a certiorari, hence we can review that only which appears on the face of the record.
An order of removal, unappealed from, is conclusive upon all *303parties, and where, under such order, the pauper has been accepted, there can be no recovery against the accepting district for costs and charges: Directors of Schuylkill v. Directors of Montour, 8 Wright 484.
In the case in hand the overseers of Half-Moon had placed the pauper, a raving maniac, in the Lunatic Hospital at Harrisburg, and served the order of removal on the authorities of Renovo. There was no appeal from this order, but the pauper was not accepted. Under these circumstances it is quite' possible the plaintiff’s claim might have been sustained under the 22d sect, of the Act of June 13th 1836, vide Overseers of Sugarloaf v. Directors of Schuylkill, 8 Wright 481. But, in order to bring the matter within this section, the petition should have set forth that a demand had been made upon the appellants for the expenses incurred in the maintenance of the pauper, and that there had been a neglect or refusal to pay. The petition being defective in this, no default appeared on the part of the overseer of Renovo, hence the court had no jurisdiction of the case.
The decree of the Court of Quarter Sessions is therefore reversed and set aside at the costs of the appellees.